         Case 1:20-cv-11297-PBS Document 43 Filed 03/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                                              )
BAGLY, et al.,                                )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )
                                              )
UNITED STATES DEPARTMENT                      )
OF HEALTH AND HUMAN SERVICES; )
                                              )
NORRIS COCHRAN, in his official               )
capacity as Acting Secretary of the U.S.      )
Department of Health and Human Services; )      C.A. No. 20-cv-11297-PBS
                                              )
ROBINSUE FROHBOESE, in her official )
capacity as Acting Director, Office for Civil )
Rights, U.S. Department of Health and         )
Human Services; and                           )
                                              )
LIZ RICHTER, in her official capacity as )
Acting Administrator for the Centers for      )
Medicare and Medicaid Services, U.S.          )
Department of Health and Human Services; )
                                              )
        Defendants.                           )
____________________________________)

                                      STATUS REPORT

       Defendants United States Department of Health and Human Services (“HHS”); Norris

Cochran, in his official capacity as Acting Secretary of the U.S. Department of Health and Human

Services; Robinsue Frohboese, in her official capacity as Acting Director, Office for Civil Rights,

U.S. Department of Health and Human Services; and Liz Richter, in her official capacity as Acting

Administrator for the Centers for Medicare and Medicaid Services, U.S. Department of Health and




                                                1
            Case 1:20-cv-11297-PBS Document 43 Filed 03/17/21 Page 2 of 2



Human Services; 1 by and through undersigned counsel, respectfully submit this Status Report

pursuant to this Court’s Order dated January 26, 2021.

          As previously addressed, new leadership began arriving at HHS and the U.S. Department

of Justice on January 20, 2021, and this new leadership will be reassessing the issues that this case

presents. HHS reports that it has not completed its reassessment. Defendants reiterate their view

that a stay of proceedings that provides the Biden Administration time to complete its reassessment

would be prudent. See Motion for a Stay of Proceedings, ECF No. 41.

    Dated: March 17, 2021                          Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General

                                                   MICHELLE R. BENNETT
                                                   Assistant Director, Federal Programs Branch

                                                   /s/ Liam C. Holland
                                                   LIAM C. HOLLAND B.B.O. #704799
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20530
                                                   Tel.: (202) 514-4964
                                                   Fax: (202) 616-8470
                                                   Email: Liam.C.Holland@usdoj.gov

                                                   Counsel for Defendants




1 Norris Cochran, Robinsue Frohboese, and Liz Richter, have been substituted for Alex M. Azar
II, Roger Severino, and Seema Verma, respectively, as Defendants in this case pursuant to Rule
25(d) of the Federal Rules of Civil Procedure.
                                               2
